Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim(s) is/are objected to because of the following informalities:
(1) The “sheet-like” in the claim list would have a better form if amended to be “sheet shaped” or similar term, for the purpose of clarification, because the term “like” can be interpreted as an unclear language.

(2) The examiner suggests to remove all pronouns, such as “therein”, in the claim list, because it may include multiple interpretations in various ways, depending on prior languages.

(3) The “in communication with each other with the first gap” of Claim 1 would have a better form if amended to be “in communication with each other through the first gap”.

(4) The “at the said curvature” of Claim 2 should be “at the curvature”.

(5) The “comes into communication with the adjacent chamber with the first gap” of Claim 2 would have a better form if amended to be “comes into communication with the adjacent chamber through the first gap”.

.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) The “a deposition unit for depositing on such a part of the sheet-like base material as is wound around the can-roller” of Claim 1 is not clear, because of the term “such… as…”. What is the purpose of the term? Does the “such” add an additional feature on the part of the sheet-like? The examiner cannot clearly determine an appropriate metes and bounds of the term.
For the purpose of examination, it will be examined inclusive of mere “a deposition unit for depositing on a part of the sheet-like base material wound around the can-roller”.
Following limitations raise the same issue
The “such outer cylinder parts of the can-roller as are positioned” of Claim 1,

The “such a part of the can-roller as is lying” of Claim 1,

(2) The “the main chamber further comprising therein first partition walls partitioning a deposition chamber which stores therein the deposition unit” of Claim 1 is not clear.
Based on the applicants’ drawings, the first partition walls partition the main chamber, into plural deposition chambers, in other words, the first partition walls forms deposition chamber, not partition the deposition chamber.
For the purpose of examination, it will be examined inclusive of “the main chamber further comprising first partition walls partitioning the main chamber into a deposition chamber which stores the deposition unit” or “the main chamber further comprising first partition walls forming a deposition chamber which stores the deposition unit”

(3) Claim 3 recites the “such that the deposition space to be partitioned by the second gap comes into communication with the adjacent chamber with the first gap serving as a boundary”.
There is insufficient antecedent basis in the claim. The limitation will be examined inclusive of “such that a deposition space to be partitioned by the second gap comes into communication with the adjacent chamber with the first gap serving as the boundary”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Neil et al. (US 20140212600, hereafter ‘600) in view of Fujinawa et al. (US 20080102222, hereafter ‘222) and Kurapov (US 20160273096, hereafter ‘096).
Regarding to Claim 1, ‘600 teaches:
The deposition apparatus 100 includes a chamber 102, which can typically be provided such that the vacuum can be generated in the chamber (Fig. 1, [0031]), and the flexible substrate 106 can be guided into the chamber 102 from unwinding station. The flexible substrate is directed by the rollers 104 to a substrate support 110 configured for supporting the substrate during processing and/or deposition ([0032], the claimed “A vacuum deposition apparatus comprising: a main chamber having a base material transportation means for transporting a sheet-like base material and a can-roller around which is wound the sheet-like base material to be transported by the base material transportation means, the main chamber being capable of forming therein a vacuum atmosphere”);
Two deposition sources 130 ([0033], the claimed “and a deposition unit for depositing on such a part of the sheet-like base material as is wound around the can-roller”);
The gas separation unit 120 typically includes a wall 122 ([0034], the claimed “the main chamber further comprising therein first partition walls partitioning a deposition chamber which stores therein the deposition unit”);
An element 124, of the gas separation unit 120, provides the slit between the gas separation unit 120 and the substrate 106. Thereby, the element 124 defines the length of the slit and the position of the element 124 defines the width of the slit between the 
Fig. 1 shows inside the chamber 102, the processing region having deposition sources 130 is in communication with the rest region of the chamber 102, which is an outer region of the processing region, via a gap between the element 124 and the drum 100, and further conductance between the regions is intrinsically affected by the gap (the claimed “wherein the deposition chamber and such an adjacent chamber as is adjacent to the deposition chamber and as is inside the main chamber are in communication with each other with the first gap serving as a boundary such that a conductance between the deposition chamber and the adjacent chamber is determined by the second partition walls”).

‘600 teaches the coating drum 110 rotates around axis 111 while the substrate 106 is transported through the deposition apparatus 100 ([0036], the claimed “with a rotary shaft of the can-roller serving as a center of rotation”), but ‘600 does not explicitly teach the other limitations (BOLD and ITALIC letter) of:
Claim 1: and wherein at least one of the second partition walls is arranged to be rotatable, with a rotary shaft of the can-roller serving as a center of rotation, between a shielding position which shields such a part of the can-roller as is lying opposite to the deposition unit, and a withdrawn position which is circumferentially away from the deposition unit.

‘222 is analogous art in the field of processing apparatus (abstract). ‘222 teaches the shutter 78 is movable between the plasma sealing position for sealing the plasma with respect to the processing position shown in FIG. 2, which is between the second gas introducing means 64 and the drum 22, and an opening position completely retracted from this plasma sealing position, thus closing/opening the plasma generation region with respect to the substrate S ([0052]).

‘096 is analogous art in the field of an apparatus for treating (abstract). ‘096 teaches the shutter system comprises one movable shutter element 1 which is preferably a single rotatable shutter element (Fig. 1, [0023], note Fig. 1 shows the rotatable shutter has a shape matching with the shape of a part of the drum).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a movable shutter, around the element 124 of ‘600, for the purpose of closing/opening the processing region with respect to the substrate.
Further, before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have modified the imported movable shutter, such that it has a shape matching with the shape of a part of the drum, thus it provides closing/opening positions by rotation of the shutter around the drum 110 

Regarding to Claim 2,
‘600 teaches the deposition source includes a main body 603, and further includes a gas inlet 612 for providing a processing gas mixture into the processing region (Fig. 6, [0073], the claimed “wherein the deposition unit comprises: a container box for containing therein a deposition material”);
The processing gas inlet and outlet is provided to extend at least along the width of the substrate to be processed and/or at least along the desired length of the processing region. Typically, the inlet and outlet will extend at least slightly beyond the maximum substrate width in order to provide uniform conditions in the area to be coated ([0073], note see Figs. 6-7 showing a bent shape of the source, the claimed “wherein a lid body, facing the can-roller, of the container box has two lateral sides equal to or longer than a generatrix length of the can-roller, and is also bent at the curvature, the lid body having formed therein a discharge opening for discharging deposition particles”);
The deposition stations 1130 or at least one of the deposition stations 1130 include an actuator to vary the distance of the deposition stations from the coating drum 110 (Figs. 11 or 13-14, [0117], the claimed “a moving means for moving back and forth the deposition unit, in a radial direction of the can-roller, between a deposition position in which the lid body lies close to the outer peripheral surface of the can-roller at a second gap that is curved at the said curvature, and a separated position in which the 

‘600 is silent about the “and a heating means which enables the deposition material to be heated” and also “that have been sublimated or evaporated by the heating with the heating means” of Claim 2.

However, ‘600 further teaches hereby, the deposition apparatus forms a common platform for a variety of processes and PVD processes, such as evaporation or sputtering, or CVD processes, such as a PECVD process ([0135]). 

Because heating the deposition material by heating means is well-known for the evaporation process, for instance, see US20120141677, [0060], before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted evaporation source, as the deposition source of ‘600, for the purpose of performing evaporation process of ‘600. 

Regarding to Claim 3,


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718